DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of typographical error: 1) “the molded product” in line 2. It appears that it should be “the molded article”. 2) “is an integer” in line 4. It appears that it should be “, that is an integer”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the molded product has a thickness as measured in a direction of the path of the millimeter wave transmitted from the radar device is an integer multiple of a half wavelength of the millimeter wave in the molded article" in lines 2-5.  It appears that “, that” is missing between “the radar device” and “is”. It is not clear what “wavelength” represents because: 1) frequencies of radar signal relate to a type of signal modulation used, which means radar signal could have a frequency range; 2) wavelength of transmission signal is not same in free space and in a medium. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "the molded product has a thickness as measured in a direction of the path of the millimeter wave transmitted from the radar device that is an integer multiple of a half central wavelength of the millimeter wave in the molded article medium". Appropriate clarification / correction is required.

	Claims 2-5 are also rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schaaf (U.S. Patent No. 2016/0023624, hereafter Schaaf) in view of Shi et al. (U.S. Patent No. 2014/0159942, hereafter Shi).
Regarding claim 1, Schaaf discloses that a molded article (1) for a vehicle (S) to be placed in a path of millimeter wave transmitted from a radar device (7) mounted on the vehicle {[0001] lines 2-6, vehicle, trim component, bumper, radar, emit, waves, through, trim component; [0002] line 3, 24GHz (for “millimeter wave”)}, 
However, Schaaf does not explicitly disclose thickness of molded article. In the same field of endeavor, Shi discloses that
wherein the molded product has a thickness as measured in a direction of the path of the millimeter wave transmitted from the radar device is an integer multiple of a half wavelength of the millimeter wave in the molded article {[0026] lines 3-4}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schaaf with the teachings of Shi to choose proper thickness of radar cover (e.g. integer times of half central wavelength in cover medium). Doing so would minimize reflection so as to avoid distortion of radar signal transmission, as recognized by Shi ([0003] lines 5-6, not distorted, by, radome; [0026] line 4, minimum reflection).

Regarding claim 2, which depends on claim 1, Schaaf discloses that in the molded article,
the thickness of the molded article is smaller in an area (Y) thereof through which the millimeter wave is transmitted than in a remaining part of the molded article {Fig.4 item 33 (intersection region for “area(Y)”) between items 34 and 35 is smaller than the rest part of item 4 (bumper); [0059] line 1, intersection region, bumper; [0057] lines 6-8, intersection point 34, 35}.

Regarding claim 3, which depends on claims 1-2, Schaaf discloses that in the vehicle molded article, 
the thickness of the molded article is substantially uniform in the area (Y) thereof through which the millimeter wave is irradiated {Fig.4 item 33 between items 34 and 35 is uniform}.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schaaf and Shi as applied to claims 1-3 above, and further in view of Emanuelsson (U.S. Patent No. 10012720, hereafter Emanuelsson), Binzer (U.S. Patent No. 9812787, hereafter Binzer), and Khlifi (European Patent No. 2966725, hereafter Khlifi).
Regarding claim 4, which depends on claims 1-3, Schaaf discloses that in the vehicle molded article, the molded article comprises 
a base member (5) {[0013] line 14, bumper}, and 
a coating film (6) formed on a surface of the base member {[0013] lines 12-14 (powder, applied, to, rear side, bumper), 16(surface coating)}, 
However, Schaaf and Shi do not disclose thickness range of molded article. In the same field of endeavor, Emanuelsson discloses that
wherein the thickness of the molded article in the area through which the millimeter wave is irradiated is between 1.8 mm and 2.2 mm, or between 3.1 mm or 3.5 mm {col.4 line 5, 1.5 to 4 mm}, and 
a combined relative permittivity of the base member and the coating film being about 2.93 {col.3 lines 53-54, dielectric constant, side wall, 2 to 3; col.6 lines 53-54 (absorbing material, arranged backside, side wall), 57-59 (absorbing material, in the form of, film); relative permittivity is also known as dielectric constant; see support material “Relative permittivity – Wikipedia.pdf” from https://web.archive.org/web/20190922103527/http://en.wikipedia.org/wiki/Relative_permittivity.}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schaaf and Shi with the teachings of Emanuelsson to choose proper thickness and dielectric constant for radar cover. Doing so would provide low reflection environment for radar signal so as to reduce the amount of undesired echo signals in radar signal transmission, as recognized by Emanuelsson {col.1 lines 14-15, 62-63}.
However, Schaaf, Shi, and Emanuelsson do not disclose thickness of the coating film. In the same field of endeavor, Binzer discloses that 
the thickness of the coating film is 25 μm or less {col.2 lines 66-67, coat, thickness, 20 μm}, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the thickness of coating film in the combination of Schaaf, Shi, and Emanuelsson with the teachings of Binzer. Doing so would choose a typical coating thickness (e.g. approximately 20 μm), as recognized by Binzer {col.2 line 67}.
However, Schaaf, Shi, Emanuelsson, and Binzer do not disclose bumper made of polypropylene. In the same field of endeavor, Khlifi discloses that 
a base member (5) made of polypropylene {[0016] lines 4-5, polypropylene, bumper}, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of bumper in the combination of Schaaf, Shi, Emanuelsson, and Binzer with the teachings of Khlifi. Doing so would choose a frequently used high-frequency material for vehicle bumper because the high-frequency material is transparent for radar radiation, as recognized by Khlifi {[0016] lines 1-4, high-frequency material, transparent, radar radiation}.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schaaf and Shi as applied to claim 1 above, and further in view of Nagata et al. (U.S. Patent No. 10680318, hereafter Nagata).
Regarding claim 5, which depends on claim 1, Schaaf discloses that in the vehicle molded article,
the thickness of theF2844US (35468-323) - 15 - molded article in the area (Y) through which the millimeter wave is transmitted is smaller than that in at least a large part of a remaining part of the molded article {Fig.4 item 33 is thinner than the part below/above intersection points 34/35}.
However, Schaaf and Shi do not disclose one piece of molded article with different thickness. In the same field of endeavor, Nagata discloses that 
the thickness of theF2844US (35468-323) - 15 - molded article in the area (Y) through which the millimeter wave is transmitted is smaller than that in at least a large part of a remaining part of the molded article (Fig.1A)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schaaf and Shi with the teachings of Nagata to choose different thickness at different parts of one piece of radar cover. Doing so would narrow the directivity in a certain view angle range because the thickness affects antenna gain, as recognized by Shi {col.5 lines 11-12 (shape, narrowing, directivity), 51-52 (radome, affects, gain, antenna)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648